Citation Nr: 0019901	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  96-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for ligamentous 
instability of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the right knee.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left distal femur, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In an April 1998 decision, the Board denied the veteran's 
claims of entitlement to increased evaluations for a right 
knee disorder and residuals of a fracture of the left distal 
femur.  In September 1998, the appellant and the Secretary of 
Veterans Affairs (Secretary) filed a joint motion to remand 
this appeal to the Board, and the United States Court of 
Appeals for Veterans Claims (Court) granted this motion in 
October 1998.  Subsequently, the Board remanded this case to 
the RO in February 1999 for further development and 
adjudication, to include addressing the matter of whether 
separate evaluations were warranted for arthritis of the 
right and left knees.  In an April 1999 rating decision, the 
RO granted entitlement to a 10 percent evaluation for 
degenerative arthritis of the right knee and a 10 percent 
evaluation for degenerative arthritis of the left knee.  Both 
of these grants were effectuated as of January 1995, the date 
of receipt of the veteran's initial claim.  As these grants 
stem from the original issues on appeal, these evaluations, 
which represent less than the maximum evaluations available 
under the applicable diagnostic criteria, remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's ligamentous instability of the right knee 
is no more than slight in degree.

3.  The veteran's right knee degenerative arthritis is 
productive of full extension, flexion limited to 130 degrees, 
and no objective evidence of pain with motion.

4.  The veteran's residuals of a fracture of the left distal 
femur are no more than slight in degree.

5.  The veteran's left knee degenerative arthritis is 
productive of full extension, flexion limited to 110 degrees, 
and objective evidence of pain only with extremes of motion; 
such symptomatology is no more than slight in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for ligamentous instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left distal femur have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (1999).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5255 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Factual background

The veteran fractured his left distal femur and sustained a 
closed injury to the right knee as a result of a motorcycle 
accident in May 1975, during his period of active military 
service.  In light of these facts, the RO granted service 
connection for a right knee disorder and residuals of a 
fracture of the left distal femur in a March 1977 rating 
decision.  The RO assigned each disability a 20 percent 
evaluation, effective from November 1976.  In light of a 
November 1977 VA examination showing improvement in both 
lower extremities, the RO reduced both evaluations to 10 
percent in a December 1977 rating decision, effective from 
March 1978.  As indicated above, in an April 1999 rating 
decision, the RO also granted entitlement to a separate 10 
percent evaluation for degenerative arthritis of the right 
knee and a separate 10 percent evaluation for degenerative 
arthritis of the left knee.  These evaluations were 
effectuated as of January 1995.  In this decision, the 
veteran's other service-connected right knee disorder was 
recharacterized as ligamentous instability of the right knee.  
The 10 percent evaluations for each of these disabilities 
have since remained in effect and are at issue in this case.

During his February 1995 VA examination, the veteran 
complained of pain in both lower extremities.  However, while 
he reported right knee pain, he localized his left lower 
extremity pain to the left ankle.  He indicated that it took 
him about half a day to ambulate well after getting out of 
bed.  Also, he reported fatigue and aching in both lower 
extremities from his job as a meter reader, as that job 
required several hours of walking, and he indicated that he 
had given up all sports.  He had a very slight limp, which 
favored the right knee.  An examination of the knees revealed 
right knee flexion to 130 degrees, right knee extension to 
zero degrees, left knee flexion to 120 degrees, and left knee 
extension to zero degrees.  Drawer sign was negative on the 
left and positive on the right.  There was slight lateral 
instability of the right knee.  The veteran could do knee 
bends of approximately 50 percent very slowly, but he could 
rise on his heels and toes normally.  The only swelling noted 
upon examination was around the right ankle joint, and there 
was no evidence of deformity, angulation, false motion, or 
shortening.  X-rays revealed mild narrowing of the right 
medial femorotibial compartment, with small spurs from the 
posterior aspect of the right patella and no acute fracture 
or dislocation; and evidence of an old healed fracture of the 
left femur, with considerable deformity involving the distal 
shaft and no acute fracture or dislocation.  The pertinent 
diagnoses were status post fractured left femur in the area 
of the distal shaft, noted to be well-healed with residual 
slight deformity; degenerative spurring of the right patella 
with post-traumatic narrowing of the femoral tibial 
component, which was well-healed with residual pain and 
slightly decreased range of motion; and medial collateral 
ligament strain of the right knee, with residual decreased 
range of motion and mild instability.

A VA treatment report from October 1995 indicates that the 
veteran was seen for left knee complaints.  No effusion was 
noted, and the assessment was an old left knee injury.  The 
veteran also complained of "arthritis in his knee" in 
February 1996.

During his December 1996 VA hearing, the veteran complained 
of weakness, pain, and occasional swelling of the right knee 
with overuse, and he stated that the knee gave way about once 
a week.  He noted that his left leg was shorter than his 
right leg, and he reported pain and occasional swelling in 
the left leg.  Additionally, he indicated that he was only 
able to stay on his feet three to four hours at a time on 
account of his pain.  He testified that he was currently 
unemployed, and he stated that his previous job as a meter 
reader required a significant amount of walking.

At his VA Travel Board hearing in September 1997, the veteran 
indicated that sharp pain in the left knee made his duties at 
work more difficult.  He reported that he was employed as a 
maintenance man and worked between 50 and 60 hours per week.  
He also testified that he had instability, popping, pain, 
swelling, and weakness in the right knee. 

Following the Board's March 1999 remand, the veteran 
underwent a VA orthopedic examination in March 1999.  During 
this examination, the veteran complained of sharp right knee 
pain and pain and stiffness in the left knee area.  He also 
reported flare-ups of pain in the right knee a couple of 
hours every day and intermittent pain in the left knee a 
couple of hours each day, and he indicated that he would rate 
such pain as a "9" on a scale from one to ten.  He 
indicated that the pain was made worse by walking and that he 
was unable to continue working whenever the pain would set 
in.  Additionally, he noted that he used a right ankle brace 
and occasionally would use an elastic knee brace.  He 
indicated that he started working for a construction company 
in January 1999 but had to be careful in his work not to 
further hurt his legs.  

The examination revealed range of motion of the right knee 
from zero to 125 degrees and range of motion of the left knee 
from zero to 110 degrees.  The left knee had mild medial and 
lateral instability.  Lateral instability was noted in the 
right knee.  Both knees had a mildly positive anterior drawer 
sign.  Painful motion was noted in the left knee with full 
extension and full flexion.  The veteran's gait was described 
as normal; he could stand on his heels and toes but could not 
stand as high on his right foot.  The examiner further noted 
that March 1999 VA x-rays revealed mild degenerative changes 
of the left knee.  Pertinent diagnoses included a fractured 
left femur that was healed with deformity, degenerative 
arthritis of both knees, a history of medial collateral 
ligament strain of the right knee, and a traumatic but healed 
injury to the left lower leg.

In a September 1999 VA examination report, the examiner who 
had examined the veteran in September 1999 indicated that he 
was still working at his construction job and had taken no 
days off from work due to his leg problems.  The examiner did 
note, however, that the nature of the veteran's job was such 
that he had breaks lasting up to four weeks between jobs, and 
he was "somewhat limited in climbing on the scaffolding due 
to his legs not being very steady."  The examiner also 
clarified that the right knee had mild lateral instability, 
and the McMurray test was negative bilaterally.  The 
pertinent diagnoses were a fractured left femur, with 
residual fracture deformity of the distal femur and post-
traumatic arthritis of the left knee; and internal 
derangement of the right knee, with development of 
degenerative arthritis.  The report also includes the results 
of right knee x-rays from September 1999, which revealed 
slight narrowing of the medial right femorotibial 
compartment, small osteophytes projecting posteriorly from 
the right patella, and no acute fracture or dislocation.

Also, in an October 1999 statement, the VA examiner who 
conducted the two previous examinations indicated that, upon 
examination, there was no objective evidence of painful 
motion of the veteran's right knee.

III.  Right knee disabilities

The RO has evaluated the veteran's ligamentous instability of 
the right knee at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Under this section, a 
10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability, while a 20 percent 
evaluation is in order for moderate recurrent subluxation or 
lateral instability.  The Court has held that 38 C.F.R. 
§§ 4.40 and 4.45 (1999), which concern the applicability of a 
higher evaluation in cases of such symptomatology as painful 
motion and functional loss due to pain, are not for 
application in cases involving an evaluation under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Also, the RO has evaluated the veteran's right knee 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5260 (1999).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted for knee flexion limited to 45 degrees, while a 20 
percent evaluation is warranted for knee flexion limited to 
30 degrees.

In this case, there is no evidence of more than slight 
instability of the right knee or of flexion limited to more 
than 130 degrees.  There is also no objective evidence of 
record of pain with motion of the right knee.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); see also 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Additionally, there is no evidence of 
ankylosis of the right knee in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5257); or extension limited to 15 degrees (the criteria 
for a 20 percent evaluation under Diagnostic Code 5261).

Overall, the Board has reviewed all of the recent evidence of 
record but finds that this evidence does not support 
evaluations in excess of 10 percent for either ligamentous 
instability or degenerative arthritis of the right knee under 
any potentially applicable diagnostic code sections.  As 
such, the preponderance of the evidence is against the 
veteran's claims for evaluations in excess of 10 percent for 
those disabilities.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application in this 
particular case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


IV.  Left knee disabilities

The RO has evaluated the veteran's service-connected 
residuals of a fracture of the left distal femur at the 10 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(1999).  Under this section, a 10 percent evaluation is 
warranted for malunion of the femur, with slight knee or hip 
disability, while a 20 percent evaluation is warranted for 
moderate knee or hip disability.  

Also, the RO has evaluated the veteran's service-connected 
left knee degenerative arthritis at the 10 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5255 (1999), the 
criteria of which are described above.

In reviewing the evidence of record, the Board finds that the 
veteran's objective left knee symptomatology is essentially 
no more than mild in degree, with flexion limited to 110 
degrees, full extension, a mildly positive anterior drawer 
sign, and deformity of the left femur. Also, while the 
veteran's March 1999 VA examination revealed painful motion 
of the left knee with full flexion and full extension, the 
absence of other significant symptomatology indicates that 
higher evaluations are not in order solely on the basis of 
such painful motion, particularly as such pain was 
demonstrated only upon extremes of motion.  See DeLuca v. 
Brown, supra; see also 38 C.F.R. §§ 4.40, 4.45 (1999).  
Moreover, there is no indication of left hip involvement, and 
the record does not reflect ankylosis of the left knee in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees (the criteria for a 30 percent 
evaluation under Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5257); flexion limited to 30 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260); or extension limited to 15 degrees 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5261).

Overall, the Board has reviewed all of the recent evidence of 
record but finds that this evidence does not support 
evaluations in excess of 10 percent for either residuals of a 
fracture of the left distal femur or left knee degenerative 
arthritis under any potentially applicable diagnostic code 
sections.  As such, the preponderance of the evidence is 
against the veteran's claims for evaluations in excess of 10 
percent for those disabilities.  Again, as the preponderance 
of the evidence is against the veteran's present claims, the 
doctrine of reasonable doubt set forth in 38 U.S.C.A. 
§ 5107(b) (West 1991) is not for application in this case.  
See Gilbert v. Derwinski, supra.

V.  Consideration under 38 C.F.R. § 3.321(b)(1) (1999)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

The claim of entitlement to an increased evaluation for 
ligamentous instability of the right knee, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthritis of the right knee is 
denied.

The claim of entitlement to an increased evaluation for 
residuals of a fracture of the left distal femur, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative arthritis of the left knee is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

